Filed 5/27/21 Peng v. F.M. Tarbell Co. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



BO PENG,                                                       B307484

         Plaintiff and Appellant,                              (Los Angeles County
                                                               Super. Ct. No. 19STCP00416)
         v.

F.M. TARBELL CO.,

     Defendant and
Respondent.



      APPEAL from an amended judgment of the Superior Court
of Los Angeles County, Michael P. Linfield, Judge. Affirmed.

         Bo Peng, in pro. per., for Plaintiff and Appellant.

         Benjamin K. Griffin for Defendant and Respondent.
                              ******
      In an appeal de novo, the trial court issued the same ruling
as the labor commissioner had in the prior administrative
proceeding—namely, that a licensed real estate agent was an
independent contractor rather than an employee. Following this
ruling, the real estate company sought attorney’s fees and costs
as a prevailing party. The trial court awarded both, relying on
the attorney’s fees clause in the independent contractor
agreement between the agent and the real estate company. In
this appeal, the agent contests the award of attorney’s fees and
costs. We affirm.
         FACTS AND PROCEDURAL BACKGROUND
            1
I.    Facts
      Bo Peng (plaintiff) is a licensed real estate agent. In April
2015, he signed an Independent Contractor Agreement (the
agreement) with F.M. Tarbell Company (Tarbell). In the
agreement, plaintiff agreed that (1) he was associating with
Tarbell solely as an independent contractor and not as an
“employ[ee],” (2) his “only remuneration” would be the
commissions he earned for facilitating the sale or purchase of real
estate, and (3) “the prevailing [party]” “[i]n any action,
proceeding, or arbitration between” himself and Tarbell “arising
from or related to” the agreement “shall be entitled to reasonable
attorney’s fees and costs.”
      In November 2017, Tarbell terminated the independent
contractor arrangement with plaintiff.



1     We draw these facts from our prior opinion in this case.
(Peng v. F.M. Tarbell Co. (Dec. 24, 2020, B304763) [nonpub. opn.]
(Peng I).)




                                 2
II.    Procedural Background
       A.    Proceedings before the Labor Commissioner
       In August 2018, plaintiff filed a complaint with the labor
commissioner. In his complaint, plaintiff asserted he was an
“employee” of Tarbell, that the unpaid commissions on two
properties coming to $20,168.01 constituted “unpaid wages”
under Labor Code section 201, and that he was also entitled to
“waiting time penalties” under Labor Code section 203 for the
late payment of those “unpaid wages.”
       Following a hearing in January 2019, a hearing officer for
the labor commissioner awarded plaintiff no relief after finding
that he was not an “employee” of Tarbell.
       B.    “De novo appeal” before the superior court
       In February 2019, plaintiff filed a complaint in superior
court seeking an “appeal de novo” pursuant to Labor Code section
98.2.
       Following a one-day bench trial on January 16, 2020, the
trial court directed a verdict for Tarbell under Code of Civil
Procedure section 631.8. Specifically, the trial court
independently found that plaintiff was not entitled to unpaid
wages or waiting time penalties because the undisputed facts
showed that he was an “independent contractor” and not an
“employee.”
       On February 3, 2020, the trial court entered judgment for
Tarbell and also found that Tarbell was “the prevailing party in
this case.”
       C.    Plaintiff’s first appeal
       Plaintiff appealed the judgment. On December 24, 2020,
we affirmed the judgment in an unpublished decision. (Peng I,
supra, B304763.)




                                3
      D.     Award of attorney’s fees and costs
             1.      Attorney’s fees
       On February 18, 2020, Tarbell filed a motion for attorney’s
fees in the amount of $72,519.03, which included fees Tarbell
incurred in connection with the proceeding before the labor
commissioner. Tarbell’s request was grounded in the attorney’s
fees clause of the agreement. After fulsome briefing and a
hearing in July 2020, the trial court granted Tarbell’s motion.
The court found that attorney’s fees were authorized by Civil
Code section 1717 and the attorney’s fees clause in the
agreement. The court further found that the hourly rate charged
by Tarbell’s attorney and the number of hours requested were
reasonable. Accordingly, the court awarded Tarbell the full
amount of fees it requested.
             2.      Costs
       On the same day Tarbell filed its motion for attorney’s fees,
Tarbell also filed a memorandum seeking $1,120 in costs.
       Plaintiff filed a motion to tax all of those costs. Following
further briefing and a hearing in August 2020, the trial court
awarded Tarbell the full amount of its costs. In so ruling, the
court rejected plaintiff’s argument that Tarbell’s memorandum of
costs was untimely.
       E.    Entry of amended judgment and appeal
       On August 18, 2020, the trial court entered an amended
judgment awarding Tarbell the above-specified amount of
attorney’s fees.
                                                               2
      A few weeks later, plaintiff filed this timely appeal.

2     Plaintiff asserts that because Tarbell’s attorney on appeal
is associated with a different firm than the firm that attorney
associated with in Peng I, Tarbell’s brief on appeal filed by that




                                 4
                          DISCUSSION
      Although plaintiff does not challenge the amount of
attorney’s fees and costs Tarbell was awarded, he raises a
plethora of other arguments. Most numerous among them are
plaintiff’s arguments that the underlying judgment denying
                                        3
plaintiff’s wage claim appeal is invalid. However, because we
affirmed that judgment and that judgment is now final, it is now
law of the case and we may not revisit it. (Franco v. Arakelian
Enterprises, Inc. (2015) 234 Cal.App.4th 947, 957 [“[t]he doctrine
of law of the case gives finality to appellate decisions, precluding
courts from revisiting issues that [have] been determined in
earlier appellate proceedings between the same parties”].)
      We are consequently left with only two discrete issues:
(1) whether Tarbell has a legal basis to recover its attorney’s fees
incurred in both the labor commissioner proceedings and the


attorney is a nullity. Plaintiff is wrong, but even if he were not,
we can—and in this case and for the reasons explained below,
would—still affirm the trial court’s orders in the absence of a
respondent’s brief by Tarbell. (Cal. Rules of Court, rule
8.220(a)(2); In re Bryce C. (1995) 12 Cal.4th 226, 232 [“Because of
the general presumptions favoring the judgment, many can and
should be affirmed even absent a brief or other appearance by the
respondent”].)

3      Included in plaintiff’s challenge to the underlying judgment
is his argument that the trial court judge assigned to the motion
for attorney’s fees and motion to strike costs was not impartial
because that judge would not overturn the underlying judgment
that declared Tarbell the prevailing party. Plaintiff ignores that
one trial judge cannot overturn the order of another trial judge.
(Paul Blanco’s Good Car Company Auto Group v. Superior Court
of Alameda County (2020) 56 Cal.App.5th 86, 93.)




                                 5
superior court proceedings; and (2) whether Tarbell timely sought
recovery of its costs. We review a trial court’s award of attorney’s
fees and costs for an abuse of discretion. (Farmers New World
Life Ins. Co. v. Rees (2013) 219 Cal.App.4th 307, 320-321.) To the
extent this inquiry requires us to construe statutes or determine
the legal basis for a fee award, our review is de novo. (Sessions
Payroll Management, Inc. v. Noble Construction Co. (2000) 84
Cal.App.4th 671, 677; Blickman Turkus, LP v. MF Downtown
Sunnyvale, LLC (2008) 162 Cal.App.4th 858, 894; Wohlgemuth v.
Caterpillar Inc. (2012) 207 Cal.App.4th 1252, 1258.)
I.     Attorney’s Fees
       As a general rule, parties in litigation pay their own
attorney’s fees (Loffitte v. Robert Half Interat. Inc. (2016) 1
Cal.5th 480, 488), but a court may nevertheless award attorney’s
fees if “a statute or contract allow[s] such recovery” (Jones v.
People (1978) 22 Cal.3d 144, 154).
       Civil Code section 1717 empowers a trial court to award
“reasonable attorney’s fees” to a party if (1) the court is hearing
“an[] action on a contract,” (2) that contract “specifically provides
that attorney’s fee and costs . . . shall be awarded,” and (3) the
moving party is “determined to be the party prevailing on the
contract.” (Civ. Code, § 1717, subd. (a).)
       All three requirements for an award under Civil Code
section 1717 were met here. First, “an action on a contract”
includes “an action to avoid enforcement of a contract.” (Eden
Township Healthcare Dist. v. Eden Medical Center (2013) 220
Cal.App.4th 418, 426; Turner v. Schultz (2009) 175 Cal.App.4th
974, 976, 979-980.) Here, plaintiff’s complaint with the labor
commissioner was an action to avoid the enforcement of the
agreement between himself and Tarbell because the complaint




                                  6
sought a finding that plaintiff was an “employee” in direct
contradiction with the agreement in which plaintiff agreed he
was an “independent contractor” and not an “employ[ee].”
Avoiding the agreement would have benefitted plaintiff
financially: As an independent contractor, he could at most
recover the lost commissions; as an “employee,” he would recover
the lost commissions and waiting time penalties. Second, the
agreement has an express attorney’s fees clause. That clause is
broadly worded and encompasses the fee request in this case
because plaintiff’s labor commissioner proceeding and the
subsequent de novo appeal constitute a “proceeding” and “action,”
respectively, that “aris[e] from or relate[] to” the agreement.
Indeed, both the labor commissioner’s and trial court’s rulings
necessarily rest on their finding that the agreement is what
controls the relationship between plaintiff and Tarbell. Lastly,
the trial court previously found that Tarbell was the prevailing
party and that finding is now law of the case.
       Plaintiff resists this conclusion with three arguments.
First, he argues that the agreement is invalid, but that argument
amounts to a collateral attack on the trial court’s prior ruling
upholding the agreement; as such, it is barred by the law of the
case doctrine. Second, plaintiff argues that Tarbell is not entitled
to fees under Labor Code section 218.5, but whether Tarbell has a
                                          4
second (or, for that matter, even a third) basis for attorney’s fees




4      The attorney’s fees Tarbell incurred during the appeal de
novo are assessable against plaintiff under Labor Code section
98.2, subdivision (c), because plaintiff was “unsuccessful in [his]
appeal” of the labor commissioner’s determination. (Lab. Code,




                                  7
does not affect the validity of the first basis. Lastly, plaintiff
argues that he was denied due process because the caption of
Tarbell’s attorney’s fees motion was incorrectly titled as a motion
to dismiss plaintiff’s appeal, but this argument lacks merit
because (1) the content of the notice, memorandum of points and
authorities, and declaration with exhibits put plaintiff on notice
of the relief Tarbell was requesting; (2) Tarbell filed and served a
notice of errata and corrected notice of motion two days later,
which still provided plaintiff with all the required days’ notice to
which he was entitled on the motion (see Code Civ. Proc., § 1005,
subd. (b)); and (3) plaintiff opposed and was heard on the motion
by a neutral decisionmaker, which is all that due process requires
(Today’s Fresh Start, Inc. v. Los Angeles County Office of
Education (2013) 57 Cal.4th 197, 212). (See Arambula v. Union
Carbide Corp. (2005) 128 Cal.App.4th 333, 342-343 [opposition on
the merits and appearance at the hearing shows the notice of
motion “‘served its purpose,’ despite any defect”].)
II.    Costs
       As a general matter, the “prevailing party” in a civil suit “is
entitled” to recover costs “as a matter of right.” (Code Civ. Proc.,
§ 1032, subd. (b).) Plaintiff does not object to the legal basis for
the trial court’s costs award or to its amount; instead, he argues
that Tarbell served its memorandum of costs in an untimely
manner.
       A “prevailing party” seeking costs must “serve and file” its
memorandum of costs “within 15 days after . . . the date of service
of written notice of entry of judgment.” (Cal. Rules of Court, rule


§ 98.2, subd. (c); Sampson v. Parking Service 2000 Com., Inc.
(2004) 117 Cal.App.4th 212, 220; Smith v. Rae-Venter Law Group
(2002) 29 Cal.4th 345, 368, superseded on other grounds.)




                                  8
3.1700(a)(1).) Because Tarbell served the notice of entry of
judgment on February 18, 2020, Tarbell had until March 4, 2020,
to file and serve its memorandum of costs. It is undisputed that
Tarbell filed and served its memorandum of costs on February
18, 2020. Thus, Tarbell’s memorandum of costs was timely filed.
        Plaintiff argues that the memorandum of costs was not
timely served because the proof of service Tarbell filed along with
the memorandum incorrectly states that the memorandum was
served on plaintiff on “May 9, 2019.” Tarbell filed an amended
proof of service correcting the typographical error on June 3,
2020. Given that plaintiff himself elsewhere admits that he was
mail-served with the memorandum of costs on February 18, 2020,
we perceive no legal or factual basis for invalidating a cost award
based on untimely service of the memorandum of costs when all
the parties concede that service was timely and the proof of
service merely contains a typographical error.




                                 9
                       DISPOSITION
       The amended judgment is affirmed. Tarbell is entitled to
its costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                     ______________________, J.
                                     HOFFSTADT
We concur:


_________________________, Acting P. J.
ASHMANN-GERST


_________________________, J.
CHAVEZ




                                10